  Case: 4:17-cr-00050-CDP Doc. #: 63 Filed: 08/10/21 Page: 1 of 4 PageID #: 229



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )
      vs.                             )      Case No. 4:17 CR 50 CDP
                                      )
STEPHEN BARTLETT,                     )
                                      )
            Defendant.                )

                         MEMORANDUM AND ORDER

   This matter is before me on plaintiff’s motion for release of funds from

defendant’s inmate trust account filed on May 14, 2021. (Doc. 62). Defendant has

not filed an objection to the motion, and his time for doing so has now expired. The

motion will be granted for the following reasons.

      On November 9, 2017, defendant pleaded guilty to two counts of production of

child pornography in violation of 18 U.S.C. § 2251(a) and (e). I sentenced defendant

on February 8, 2018, to a total of 276 months imprisonment and a lifetime of

supervised release. I also ordered Defendant to pay $16,250.00 in restitution and a

special assessment of $200. To date, defendant has paid $200.00 toward the total

balance of this debt, and $16,250.00 remains due and owing. Defendant is currently

incarcerated at FCI Danbury in Danbury, Connecticut.

      The Bureau of Prisons (BOP) has established inmate trust accounts in order to

“allow the Bureau to maintain inmates’ monies while they are incarcerated.” 28
  Case: 4:17-cr-00050-CDP Doc. #: 63 Filed: 08/10/21 Page: 2 of 4 PageID #: 230



C.F.R. § 506.1. “Family, friends, or other sources may deposit funds into these

accounts.” Id. Defendant has such an account and currently has $1,538.40 in his

account from tax credit payments issued by the Treasury Department related to

COVID-19 stimulus relief legislation. Plaintiff now moves for an Order authorizing

the BOP to turn over to the Clerk of Court funds held in defendant’s trust account as

payment for the criminal monetary penalties imposed in this case.

      The procedure by which the government may enforce criminal monetary

penalties is set forth by 18 U.S.C. § 3613. An order of restitution is “a lien in favor

of the United States on all property and rights to property. . . .” 18 U.S.C. § 3613(c).

Additionally, the Mandatory Victims Restitution Act states that “[i]f a person

obligated to provide restitution, or pay a fine, receives substantial resources from any

source . . . during a period of incarceration, such person shall be required to apply the

value of such resources to any restitution or fine still owed.” 18 U.S.C. § 3664(n).

Defendant is required to notify this Court of any material change in his “economic

circumstances” that might affect defendant’s ability to pay restitution. 18 U.S.C. §

3664(k). The Court may also accept notification of a material change in the

defendant’s economic circumstances from the United States or from the victim. Id.

“Upon receipt of the notification, the court may, on its own motion, or the motion of

any party, including the victim, adjust the payment schedule, or require immediate

payment in full, as the interests of justice require.” Id. These statutes authorize

plaintiff to request the turnover of inmate funds from an inmate trust account to be
                                            2
  Case: 4:17-cr-00050-CDP Doc. #: 63 Filed: 08/10/21 Page: 3 of 4 PageID #: 231



applied to restitution. United States v. Poff, 781 Fed. Appx. 593 (9th Cir.

2019); United States v. Rand, 924 F.3d 140 (5th Cir. 2019).

      Here, the funds are subject to the government’s lien created by the restitution

order entered in this case. 18 U.S.C. § 3613(c). Because the property at issue is cash,

it does not fall within any of the applicable categories of exempt property that a

defendant may claim in a criminal case. 18 U.S.C. § 3613(a)(1). Based on the

information set forth in the unopposed motion, the Court finds that defendant has

substantial resources in the form of money that has been deposited in his inmate

account held by the Bureau of Prisons, and this money is not exempt from

enforcement of the judgment. See 18 U.S.C. § 3613(a). Moreover, the Court finds

the receipt of these substantial resources constitutes a material change in defendant’s

economic circumstances that affects his ability to pay restitution under 18 U.S.C. §

3664(k). Pursuant to the Crime Victim Rights Act, the victims of defendant’s crimes

are entitled to full and timely restitution as provided in law. See 18 U.S.C. §

3771(a)(6).

      Accordingly,

      IT IS ORDERED that the motion for release of funds from inmate trust

account [62] is granted.

      IT IS FURTHER ORDERED that United States Bureau of Prisons shall turn

over to the Clerk of the United States District Court for the Eastern District of

Missouri all funds in the inmate trust account of Defendant Stephen Bartlett as
                                            3
  Case: 4:17-cr-00050-CDP Doc. #: 63 Filed: 08/10/21 Page: 4 of 4 PageID #: 232



payment toward the criminal monetary penalties imposed against him via check

payable to “United States District Court, Eastern District of Missouri,” referencing

Case No. 4:17 CR 50 CDP and delivered either personally or by First Class Mail to:

                            Clerk of the U.S. District Court
                                   111 S. 10th Street
                              St. Louis, Missouri 63102

      Alternatively, the Bureau of Prisons may make the required payment to the

Clerk of Court within 30 days from the date of this Order via electronic transfer in the

manner that it makes payments through the Inmate Financial Responsibility Program.

Said payment shall be limited to the amount of criminal monetary penalties due. To

the extent defendant’s account balance may exceed the amount of criminal monetary

penalties owed, the Bureau of Prisons is hereby directed to unencumber any such

funds in the account.



                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 10th day of August, 2021.




                                           4
